

115 HR 7151 IH: Stop Harassing Calls Act of 2018
U.S. House of Representatives
2018-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7151IN THE HOUSE OF REPRESENTATIVESNovember 16, 2018Mr. Krishnamoorthi introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to provide for measures to reduce the number of unlawful
			 robocalls and unlawful spoofed calls received by consumers, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Stop Harassing Calls Act of 2018. 2.Reducing the number of unlawful robocalls and unlawful spoofed calls (a)Regulations (1)In generalThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended by inserting after section 227 the following:
					
						227A.Measures to reduce the number of unlawful robocalls and unlawful spoofed calls
 (a)In generalNot later than 1 year after the date of the enactment of this section, the Commission shall promulgate regulations that require a provider of voice service or text messaging service to implement measures, to be specified by the Commission in such regulations, to reduce the number of unlawful robocalls and unlawful spoofed calls received by consumers.
 (b)DefinitionsIn this section: (1)Unlawful robocallThe term unlawful robocall means a call made or a text message sent in violation of section 227(b).
 (2)Unlawful spoofed callThe term unlawful spoofed call means a call or text message in connection with which a caller identification service is caused to transmit misleading or inaccurate caller identification information in violation of section 227(e).
 (3)Other definitionsThe terms defined in section 227(e)(8) have the meanings given such terms in such section.. (2)Transitional rule regarding certain definitionsParagraph (3) of subsection (b) of section 227A of the Communications Act of 1934, as added by paragraph (1) of this subsection, shall apply before the effective date of the amendment made to section 227(e)(8) of such Act (47 U.S.C. 227(e)(8)) by subparagraph (C) of section 503(a)(2) of division P of the Consolidated Appropriations Act, 2018 (Public Law 115–141) as if such amendment were already in effect.
				(b)Development of plan by FCC
 (1)In generalThe Commission shall develop a plan to reduce the number of unlawful robocalls and unlawful spoofed calls received by consumers.
 (2)Required contentsThe plan developed under paragraph (1) shall include the following: (A)Steps that the Commission can take to increase enforcement of subsections (b) and (e) of section 227 of the Communications Act of 1934 (47 U.S.C. 227).
 (B)Recommendations to Congress for changes in law to give the Commission additional authority to reduce unlawful robocalls and unlawful spoofed calls.
 (C)A strategy for outreach by the Commission to consumers (with an emphasis on young consumers) to help consumers identify calls that may be fraudulent.
 (3)Report to CongressNot later than 1 year after the date of the enactment of this Act, the Commission shall submit to Congress a report containing the plan developed under paragraph (1).
 (c)DefinitionsIn this section: (1)CommissionThe term Commission means the Federal Communications Commission.
 (2)Unlawful robocall; unlawful spoofed callThe terms unlawful robocall and unlawful spoofed call have the meanings given such terms in section 227A(b) of the Communications Act of 1934, as added by subsection (a)(1).
				